Exhibit 10.20

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Agreement”) is made as of the 22nd day of
September, 2005 (the “Effective Date”) by and among Computer Associates
International, Inc., a Delaware corporation having its principle place of
business at One Computer Associates Plaza, Islandia, New York 11749
(hereinafter, “CAI”), Aprisma Management Technologies, Inc., a Delaware
corporation having its principal place of business at 273 Corporate Drive,
Portsmouth, New Hampshire 03801 (hereinafter, “Aprisma”), Concord
Communications, Inc., a Massachusetts corporation having its principal place of
business at 400 Nickerson Road, Marlboro, Massachusetts 01752 (hereinafter,
“Concord”), and Computer Associates Think, Inc., a Delaware corporation having
its principle place of business at 80 State Street, Albany, New York 12207
(hereinafter “CAT,” collectively with CAI, Aprisma and Concord, the “CA Group”)
on the one hand, and Micromuse Inc., a Delaware corporation, with offices at 139
Townsend Street, San Francisco, California 94107 on the other hand (“Micromuse,”
collectively with CA Group, the “Parties”).

 

WITNESSETH:

 

WHEREAS, Aprisma and Micromuse are named parties in two civil actions pending in
the United States District Court for the District of New Hampshire captioned
Aprisma Management Technologies, Inc. v. Micromuse Inc., Civil Action No.
C-02-559-B (hereinafter, “the New Hampshire Action”) and in the United States
District Court for the Southern District of New York captioned Micromuse Inc. v.
Aprisma Management Technologies, Inc., No. 05-CV-894 (SAS) (hereinafter, “the
New York Action,” collectively the “Actions”);

 

WHEREAS, in the New Hampshire Action, Aprisma asserts that it is the sole or
joint owner of United States Patent No. 5,436,909, issued July 25, 1995, United
States Patent No. 5,504,921, issued April 2, 1996, United States Patent
No. 5,696,486, issued December 9, 1997, United States Patent No. 5,768,501,
issued June 16, 1998, United States Patent No. 5,777,549, issued July 7, 1998,
and United States Patent No. 6,064,304, issued May 16, 2000 (collectively, the
“Aprisma Asserted Patents”);

 

WHEREAS, in the New Hampshire Action, Aprisma further asserts that Micromuse is
and has been infringing the Aprisma Asserted Patents;

 

WHEREAS, in the New Hampshire Action, Micromuse has denied infringement and has
asserted that the Aprisma Asserted Patents are invalid and unenforceable;

 

WHEREAS, in the New York Action, Micromuse asserts that it is the sole or joint
owner of United States Patent No. 6,192,034, issued February 20, 2001; United
States Patent No. 6,219,648, issued April 17, 2001; United States Patent
No. 6,330,598, issued December 11, 2001; United States Patent No. 6,763,333,
issued July 13, 2004; United States Patent No. 6,687,335, issued February 3,
2004; United States Patent No. 5,936,547, issued August 10, 1999; and United
States Patent No. 6,766,375, issued July 20, 2004 (collectively, the “Micromuse
Asserted Patents”);



--------------------------------------------------------------------------------

WHEREAS, in the New York Action, Micromuse further asserts that Aprisma is and
has been infringing the Micromuse Asserted Patents;

 

WHEREAS, in the New York Action, Aprisma has not filed an Answer but denies
infringement of the Micromuse Asserted Patents;

 

WHEREAS, Micromuse and Aprisma have each denied and continue to deny any
wrongdoing or liability, but nevertheless desire to reach a final and complete
settlement of the Actions, including all asserted claims and counterclaims;

 

WHEREAS, on February 23, 2005, Concord acquired Aprisma (the “Aprisma
Acquisition”);

 

WHEREAS, on June 7, 2005, CAI acquired Concord Communications, Inc., including
its subsidiary Aprisma Management Technologies, Inc. (the “Concord
Acquisition”);

 

WHEREAS, CAT is a wholly-owned subsidiary of CAI and is the owner of rights in
and to certain CA Group patents and patent applications;

 

WHEREAS, the Parties, in furtherance of the settlement of the Actions, wish to
enter into this Agreement, including without limitation each of the Schedules
and Exhibits annexed hereto, pursuant to the terms and subject to the conditions
set forth herein; and

 

WHEREAS, the Parties, in furtherance of the settlement of the Actions and as
further consideration for entering into the Agreement, wish to enter into the
Patent Cross-License Agreement annexed as Exhibit 3 hereto (the “Patent
Cross-License Agreement”), which agreement is incorporated by reference into the
Agreement.

 

NOW, THEREFORE, the Parties to this Settlement Agreement mutually agree and
contract with each other, for good and valuable consideration given and
received, as specified herein and in the Patent Cross-License Agreement, agree
as follows:

 

1. DISMISSAL OF ACTIONS AND RELEASES

 

1.1 Dismissal of Actions. The Parties hereby agree to dismiss the Actions with
prejudice. In furtherance thereof, simultaneous with the execution of this
Agreement and the Patent Cross-License Agreement, the Parties shall cause their
respective litigation counsel of record to execute the Stipulations of Dismissal
annexed hereto as Exhibit 1. Within three (3) business days of the day on which
all conditions set forth in Section 4.1 of the Patent Cross-License Agreement
are satisfied, but not before, the Parties shall direct such litigation counsel
of record to file the Stipulations of Dismissal with the court(s) in the
applicable Actions and take any other actions reasonably necessary to effect
such dismissals. Each Party shall provide fully



--------------------------------------------------------------------------------

executed originals of the Stipulations of Dismissal to the other Party’s counsel
of record to hold in escrow pending completion of the payment called for in
Section 4.1 of the Patent Cross-License Agreement, upon which they shall be
filed in the respective courts in which the Actions are pending.

 

1.2 Releases Between Parties. Simultaneous with the execution of this Agreement,
the Parties shall each execute and deliver to each other releases in the forms
annexed hereto respectively as Exhibits 2A and 2B, respectively.

 

2. PATENT CROSS-LICENSE AGREEMENT

 

2.1 Patent Cross-License Agreement. Simultaneous with the execution of this
Agreement, and as a condition precedent for this Agreement becoming legally
binding on the Parties, the Parties shall execute and deliver to each other the
Patent Cross-License Agreement annexed hereto as Exhibit 3.

 

3. CONFIDENTIALITY

 

3.1 This Agreement, its terms, and the Parties’ negotiations leading up to the
execution of this Agreement, including materials exchanged between the Parties
during such negotiations, shall be considered confidential settlement-related
information of each of the Parties under Federal Rule of Evidence 408 and
otherwise, provided such information is not otherwise publicly known, and may
not be disclosed to any third party except pursuant to this Section 3. Except as
otherwise provided in this Section 3, the Parties agree that no publicity or
public announcements concerning the formation and existence of this Agreement
shall be made unless jointly planned and coordinated by and between the Parties.
Except as otherwise provided in this Section 3, none of the Parties shall
disclose any of the specific terms of this Agreement to any third party without
the prior written consent of the other Party, which consent shall not be
withheld unreasonably, provided that any Party may, without the consent of
another Party, disclose information concerning this Agreement as required by the
rules, orders, regulations, subpoenas or directives of a court, government or
governmental agency or as otherwise required by law, including, without
limitation, in connection with required filings with the Securities and Exchange
Commission. As provided in Paragraph 18 of the Protective Order entered in the
New Hampshire Action, the obligation to maintain the confidentiality of
information disclosed pursuant to the Protective Order shall continue.

 

4. GENERAL

 

4.1 Admissibility. Nothing in this Agreement shall be construed as an admission
by any Party of any liability of any kind to the other Party. This Agreement
shall not be admissible as evidence by one Party (or its Affiliates, as defined
in the Patent Cross-License Agreement) against the other Party (or its
Affiliates), in any proceeding other than in a proceeding to enforce an
obligation of a Party hereunder.

 

4.2 Governing Law and Venue. This Agreement shall be governed in accordance with
the laws of the State of New York. Subject to Section 4.3, all disputes under
this



--------------------------------------------------------------------------------

Agreement shall be resolved by litigation in the appropriate federal or state
courts located in the State of New York, County of New York, and the Parties
each consent to the exclusive jurisdiction of such courts.

 

4.3 Dispute Resolution. In the event of any dispute between the Parties arising
from or related to this Agreement, then, upon the request of any Party, each of
the Parties will appoint a designated representative to endeavor to resolve the
dispute. The designated representatives shall negotiate in good faith to resolve
the dispute. No formal proceedings relating to such dispute may be commenced
until a designated representative concludes in good faith and informs the other
designated representative in writing that amicable resolution through continued
negotiation of the matter in issue does not appear likely following a
negotiation period of no less than thirty (30) days (the “Negotiation Period”).

 

4.4 Notices. All notices under this Agreement shall be in writing and shall be
sent via facsimile with transmission confirmation, or by hand or overnight
courier, addressed as follows:

 

If to the CA Group:

 

Computer Associates International, Inc.

Worldwide Law Department

One Computer Associates Plaza

Islandia, NY 11749

Attn: Alexander G. Arato, Esq.

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: William D. Belanger, Esq.

 

If to Micromuse Inc.:

 

Micromuse Inc.

139 Townsend Street

San Francisco, CA 94107

Attn: General Counsel

Fax: (415) 365-2404

 

With a copy to:

 

Brown Raysman Millstein Felder & Steiner LLP

900 Third Avenue

New York, NY 10022

Attn: Seth H. Ostrow, Esq.

Fax: (212) 895-2900



--------------------------------------------------------------------------------

4.5 No Waiver. The failure of a Party to insist upon the performance of any
provision of this Agreement or to exercise any right or privilege granted
hereunder shall not be construed as waiving any such provision, and the same
shall continue in force and effect.

 

4.6 No Agency. Nothing in this Agreement shall be deemed to appoint or authorize
any Party to act as an agent of the other Party or to assume or incur any
liability or obligation in the name or on behalf of the other Party.

 

4.7 Severability. In the event any provision hereof shall be deemed invalid or
unenforceable by any court or governmental agency, such provision shall be
deemed severed from this Agreement and replaced by a valid provision which
approximates as closely as possible the intent of the Parties. All remaining
provisions shall be afforded full force and effect.

 

4.8 Entire Agreement. This Agreement, including, without limitation, the
Exhibits annexed hereto, including the Patent Cross-License Agreement,
constitutes the entire understanding of the Parties with respect to the subject
matter hereof, and revokes and supersedes all prior agreements between the
Parties, if any, with respect to the subject matter hereof. This Agreement shall
not be modified or amended except in writing signed by an authorized
representative of each of the Parties.

 

4.9 Further Assurances. Each Party covenants to take all such reasonable actions
and to execute all such documents as may be reasonably necessary to implement
the provisions of this Agreement fully and effectively.

 

4.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. The Parties agree that the Agreement
will become effective upon the exchange of facsimile signatures with original
signatures to be promptly exchanged and upon the occurrence of the conditions
set forth in Section 2.1.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound
hereby, has executed this Agreement on the dates indicated below.

 

COMPUTER ASSOCIATES INTERNATIONAL, INC.       MICROMUSE INC.

By:

 

/s/ Alexander G. Arato

--------------------------------------------------------------------------------

     

By:

 

/s/ Lloyd A. Carney

--------------------------------------------------------------------------------

Print Name:

 

Alexander G. Arato

     

Print Name:

 

Lloyd A. Carney

Title:

 

Vice President, Legal

     

Title:

 

Chief Executive Officer

Date:

 

September 27, 2005

     

Date:

 

26 September 2005

APRISMA MANAGEMENT TECHNOLOGIES, INC.

     

CONCORD COMMUNICATIONS, INC.

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

     

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

Print Name:

 

Jay H. Diamond

     

Print Name:

 

Jay H. Diamond

Title:

 

Director, VP & Secretary

     

Title:

 

Director, VP & Secretary

Date:

 

September 27, 2005

     

Date:

 

September 27, 2005

COMPUTER ASSOCIATES THINK, INC.

           

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

           

Print Name:

 

Jay H. Diamond

           

Title:

 

Director & VP

           

Date:

 

September 27, 2005

           



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

EXHIBIT 1

STIPULATIONS OF DISMISSAL

 

EXHIBIT 2A

MICROMUSE RELEASE OF CA GROUP

 

EXHIBIT 2B

CA GROUP RELEASE OF MICROMUSE

 

EXHIBIT 3

PATENT CROSS-LICENSE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 2A

 

RELEASE

 

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Micromuse
Inc. (“Micromuse”), a Delaware corporation, with offices at 139 Townsend Street,
San Francisco, California 94107 (the “Releasor”), in consideration of the sum of
$1.00 and more, and other good and valuable consideration, receipt of which is
hereby acknowledged, hereby releases, discharges and acquits forever Computer
Associates International, Inc., a Delaware corporation having its principle
place of business at One Computer Associates Plaza, Islandia, New York 11749
(hereinafter, “CAI”), Aprisma Management Technologies, Inc., a Delaware
corporation having its principal place of business at 273 Corporate Drive,
Portsmouth, New Hampshire 03801 (hereinafter, “Aprisma”), Concord
Communications, Inc., a Massachusetts corporation having its principal place of
business at 400 Nickerson Road, Marlboro, Massachusetts 01752 (hereinafter,
“Concord”), and Computer Associates Think, Inc., a Delaware corporation having
its principle place of business at 80 State Street, Albany, New York 12207
(hereinafter “CAT,” collectively with CAI, Aprisma and Concord, the “CA Group”
or the “Releasee”) and CA Group’s parents, affiliates, subsidiaries, heirs,
executors, administrators, officers, directors, shareholders, employees,
attorneys, agents, predecessors, successors, assigns, manufacturers, resellers,
distributors, customers, licensees, and users (collectively, the “Releasees”)
from all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, liabilities, obligations, damages,
judgments, extents, executions, claims and demands whatsoever, whether known or
unknown, in law, admiralty or equity, which against Releasees, Releasor and/or
Releasor’s parents, affiliates, subsidiaries, heirs, executors, administrators,
officers, directors, shareholders, employees, attorneys, agents, predecessors,
successors and assigns



--------------------------------------------------------------------------------

ever had, now have or hereafter can, shall or may have, for, upon or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
Effective Date of the Settlement Agreement and the Patent Cross-License
Agreement dated as of September 22, 2005, between CA Group and Micromuse (the
“Agreements”), as the term Effective Date is defined therein, relating to,
concerning, or arising out of or in connection with (i) certain civil actions
commenced in the United States District Court for the District of New Hampshire
entitled Aprisma Management Technologies, Inc. v. Micromuse Inc., Civil Action
No. C-02-559-B, and in the United States District Court for the Southern
District of New York entitled Micromuse Inc. v. Aprisma Management Technologies,
Inc., No. 05-CV-894 (SAS) (collectively, the “Actions”), and any and all claims
and counterclaims asserted in the Actions and the subject matter thereof, and/or
(ii) the Micromuse Patents (as that term is defined in the Agreements), provided
that nothing in this Release is intended to release: (x) any obligations of
Releasees arising under the Agreements, or (y) any third-party manufacturers,
resellers, distributors, customers, licensees or users from any actions, causes
of action, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, liabilities, obligations, damages, judgments, extents,
executions, claims or demands except those arising out of or related to the
Licensed CA Group Products (as that term is defined in the Agreements).

 

Releasor hereby warrants, represents and agrees that Releasor is fully aware of
the provisions of California Civil Code § 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

With respect to the release herein of all claims that should reasonably have
been known by Releasor as of the Effective Date, and only as to such claims,
Releasor hereby waives and



--------------------------------------------------------------------------------

relinquishes every right or benefit that Releasor has or may have under § 1542
of the California Civil Code, as well as any right or benefit that Releasor has
or may have under analogous federal or state laws of any other jurisdiction, to
the extent that Releasor may lawfully waive such right or benefit as specified
herein. In connection with this waiver and relinquishment, Releasor acknowledges
that Releasor is aware that Releasor may hereafter discover facts in addition to
or different from those that Releasor now believes to be true but which Releasor
should reasonably have known as of the Effective Date, but that it is the
intention of Releasor to hereby fully, finally, and forever to settle and
release all matters, disputes and differences, as set forth herein, including
those known or which should reasonably have been known, between Releasor and any
of the Releasees.

 

The signatory to this Release hereby warrants and represents that he/she is duly
authorized to enter into this Release on behalf of Releasor.

 

This Release shall in all respects be interpreted, enforced and governed under
the laws of the State of New York without regard to New York’s conflicts of laws
principles.

 

Whenever the text hereof requires, the use of the singular number shall include
the appropriate plural number.

 

This Release may only be changed by a writing signed by the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been executed by a duly authorized
representative of Releasor as of the date set forth below.

 

MICROMUSE INC. By:  

/s/    Lloyd A. Carney

--------------------------------------------------------------------------------

Print Name:  

Lloyd A. Carney

--------------------------------------------------------------------------------

Title:  

Chief Executive Officer

--------------------------------------------------------------------------------

Date:  

26 September 2005

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

STATE OF                     )                                          ) ss.:
COUNTY OF                             )

 

On the          day of September, 2005, before me personally came
                            , to me known, who by me duly sworn, did depose and
say that deponent holds the title of                          at Micromuse Inc.,
the entity described herein as Releasor and which executed the foregoing
Release, and that deponent signed deponent’s name thereto by authority of
Micromuse Inc.

 

--------------------------------------------------------------------------------

Notary Public



--------------------------------------------------------------------------------

EXHIBIT 2B

 

RELEASE

 

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT Computer
Associates International, Inc., a Delaware corporation having its principle
place of business at One Computer Associates Plaza, Islandia, New York 11749
(hereinafter, “CAI”), Aprisma Management Technologies, Inc., a Delaware
corporation having its principal place of business at 273 Corporate Drive,
Portsmouth, New Hampshire 03801 (hereinafter, “Aprisma”), Concord
Communications, Inc., a Massachusetts corporation having its principal place of
business at 400 Nickerson Road, Marlboro, Massachusetts 01752 (hereinafter,
“Concord”), and Computer Associates Think, Inc., a Delaware corporation having
its principle place of business at 80 State Street, Albany, New York 12207
(hereinafter “CAT,” collectively with CAI, Aprisma and Concord, the “CA Group”
or the “Releasor”), in consideration of the sum of $1.00 and more, and other
good and valuable consideration, receipt of which is hereby acknowledged, hereby
releases, discharges and acquits forever Micromuse Inc., a Delaware corporation,
with offices at 139 Townsend Street, San Francisco, California 94107
(“Micromuse”) and Micromuse’s parents, affiliates, subsidiaries, heirs,
executors, administrators, officers, directors, shareholders, employees,
attorneys, agents, predecessors, successors, assigns, manufacturers, resellers,
distributors, customers, licensees, and users (collectively, the “Releasees”)
from all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, liabilities, obligations, damages,
judgments, extents, executions, claims and demands whatsoever, whether known or
unknown, in law, admiralty or equity, which against Releasees, Releasor and/or
Releasor’s parents, affiliates, subsidiaries, heirs, executors, administrators,
officers, directors, shareholders, employees, attorneys, agents, predecessors,
successors and assigns ever had,



--------------------------------------------------------------------------------

now have or hereafter can, shall or may have, for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the
Effective Date of the Settlement Agreement and the Patent Cross-License
Agreement dated as of September 22, 2005 between CA Group and Micromuse (the
“Agreements”), as the term Effective Date is defined therein, relating to,
concerning, or arising out of or in connection with (i) certain civil actions
commenced in the United States District Court for the District of New Hampshire
entitled Aprisma Management Technologies, Inc. v. Micromuse Inc., Civil Action
No. C-02-559-B, and in the United States District Court for the Southern
District of New York entitled Micromuse Inc. v. Aprisma Management Technologies,
Inc., No. 05-CV-894 (SAS) (collectively, the “Actions”), and any and all claims
and counterclaims asserted in the Actions and the subject matter thereof,
(ii) the Aprisma Patents, and/or (iii) the CA Group/Non-Aprisma Patents (as
those terms are defined in the Agreements), provided that nothing in this
Release is intended to release: (x) any obligations of Releasees arising under
the Agreements, or (y) any third-party manufacturers, resellers, distributors,
customers, licensees or users from any actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses,
liabilities, obligations, damages, judgments, extents, executions, claims or
demands except those arising out of or related to the Licensed Micromuse
Products (as that term is defined in the Agreements).

 

Releasor hereby warrants, represents and agrees that Releasor is fully aware of
the provisions of California Civil Code § 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

With respect to the release herein of all claims that should reasonably have
been known by Releasor as of the Effective Date, and only as to such claims,
Releasor hereby waives and



--------------------------------------------------------------------------------

relinquishes every right or benefit that Releasor has or may have under § 1542
of the California Civil Code, as well as any right or benefit that Releasor has
or may have under analogous federal or state laws of any other jurisdiction, to
the extent that Releasor may lawfully waive such right or benefit as specified
herein. In connection with this waiver and relinquishment, Releasor acknowledges
that Releasor is aware that Releasor may hereafter discover facts in addition to
or different from those that Releasor now believes to be true but which Releasor
should reasonably have known as of the Effective Date, but that it is the
intention of Releasor to hereby fully, finally, and forever to settle and
release all matters, disputes and differences, as set forth herein, including
those known or which should reasonably have been known, between Releasor and any
of the Releasees.

 

The signatory to this Release hereby warrants and represents that he/she is duly
authorized to enter into this Release on behalf of Releasor.

 

This Release shall in all respects be interpreted, enforced and governed under
the laws of the State of New York without regard to New York’s conflicts of laws
principles.

 

Whenever the text hereof requires, the use of the singular number shall include
the appropriate plural number.

 

This Release may only be changed by a writing signed by the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been executed by duly authorized
representatives of Releasor as of the date set forth below.

 

COMPUTER ASSOCIATES INTERNATIONAL, INC. By:  

/s/ Alexander G. Arato

--------------------------------------------------------------------------------

Print Name:  

Alexander G. Arato

--------------------------------------------------------------------------------

Title:  

Vice President, Legal

--------------------------------------------------------------------------------

Date:  

September 27, 2005

--------------------------------------------------------------------------------

APRISMA MANAGEMENT TECHNOLOGIES, INC. By:  

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

Print Name:  

Jay H. Diamond

--------------------------------------------------------------------------------

Title:  

Director, VP & Secretary

--------------------------------------------------------------------------------

Date:  

September 27, 2005

--------------------------------------------------------------------------------

CONCORD COMMUNICATIONS, INC. By:  

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

Print Name:  

Jay H. Diamond

--------------------------------------------------------------------------------

Title:  

Director, VP & Secretary

--------------------------------------------------------------------------------

Date:  

September 27, 2005

--------------------------------------------------------------------------------

COMPUTER ASSOCIATES THINK, INC. By:  

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

Print Name:  

Jay H. Diamond

--------------------------------------------------------------------------------

Title:  

Director & VP

--------------------------------------------------------------------------------

Date:  

September 27, 2005

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF   )     ) ss.: COUNTY OF               )

 

On the         day of September, 2005, before me personally came
                        , to me known, who by me duly sworn, did depose and say
that deponent holds the title of                                  at Computer
Associates International, Inc., an entity described herein as Releasor and which
executed the foregoing Release, and that deponent signed deponent’s name thereto
by authority of Computer Associates International, Inc.

 

--------------------------------------------------------------------------------

Notary Public



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF   )     ) ss.: COUNTY OF               )

 

On the         day of September, 2005, before me personally came
                    , to me known, who by me duly sworn, did depose and say that
deponent holds the title of                          at Aprisma Management
Technologies, Inc., an entity described herein as Releasor and which executed
the foregoing Release, and that deponent signed deponent’s name thereto by
authority of Aprisma Management Technologies, Inc.

 

--------------------------------------------------------------------------------

            Notary Public



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF   )     ) ss.: COUNTY OF               )

 

On the          day of September, 2005, before me personally came
                    , to me known, who by me duly sworn, did depose and say that
deponent holds the title of                      at Concord Communications,
Inc., an entity described herein as Releasor and which executed the foregoing
Release, and that deponent signed deponent’s name thereto by authority of
Concord Communications, Inc.

 

--------------------------------------------------------------------------------

            Notary Public



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF   )     ) ss.: COUNTY OF               )

 

On the          day of September, 2005, before me personally came
                    , to me known, who by me duly sworn, did depose and say that
deponent holds the title of                      at Computer Associates Think,
Inc., an entity described herein as Releasor and which executed the foregoing
Release, and that deponent signed deponent’s name thereto by authority of
Computer Associates Think, Inc.

 

--------------------------------------------------------------------------------

        Notary Public



--------------------------------------------------------------------------------

EXHIBIT 3

PATENT CROSS-LICENSE AGREEMENT



--------------------------------------------------------------------------------

PATENT CROSS-LICENSE AGREEMENT

 

THIS PATENT CROSS-LICENSE AGREEMENT (the “Agreement”) is made as of the 22nd day
of September, 2005 (the “Effective Date”) by and among Computer Associates
International, Inc., a Delaware corporation having its principle place of
business at One Computer Associates Plaza, Islandia, New York 11749
(hereinafter, “CAI”), Aprisma Management Technologies, Inc., a Delaware
corporation having its principal place of business at 273 Corporate Drive,
Portsmouth, New Hampshire 03801 (hereinafter, “Aprisma”), Concord
Communications, Inc., a Massachusetts corporation having its principal place of
business at 400 Nickerson Road, Marlboro, Massachusetts 01752 (hereinafter,
“Concord”), and Computer Associates Think, Inc., a Delaware corporation having
its principle place of business at 80 State Street, Albany, New York 12207
(hereinafter “CAT,” collectively with CAI, Aprisma and Concord, the “CA Group”)
on the one hand, and Micromuse Inc., a Delaware corporation, with offices at 139
Townsend Street, San Francisco, California 94107 on the other hand (“Micromuse,”
collectively with CA Group, the “Parties”).

 

WITNESSETH:

 

WHEREAS, Aprisma and Micromuse are named parties in two civil actions pending in
the United States District Court for the District of New Hampshire captioned
Aprisma Management Technologies, Inc. v. Micromuse Inc., Civil Action No.
C-02-559-B (hereinafter, “the New Hampshire Action”) and in the United States
District Court for the Southern District of New York captioned Micromuse Inc. v.
Aprisma Management Technologies, Inc., No. 05-CV-894 (SAS) (hereinafter, “the
New York Action,” collectively the “Actions”);

 

WHEREAS, in the New Hampshire Action, Aprisma asserts that it is the sole or
joint owner of United States Patent No. 5,436,909, issued July 25, 1995, United
States Patent No. 5,504,921, issued April 2, 1996, United States Patent
No. 5,696,486, issued December 9, 1997, United States Patent No. 5,768,501,
issued June 16, 1998, United States Patent No. 5,777,549, issued July 7, 1998,
and United States Patent No. 6,064,304, issued May 16, 2000 (collectively, the
“Aprisma Asserted Patents”);

 

WHEREAS, in the New Hampshire Action, Aprisma further asserts that Micromuse is
and has been infringing the Aprisma Asserted Patents;

 

WHEREAS, in the New Hampshire Action, Micromuse has denied infringement and has
asserted that the Aprisma Asserted Patents are invalid and unenforceable;

 

WHEREAS, in the New York Action, Micromuse asserts that it is the sole or joint
owner of United States Patent No. 6,192,034, issued February 20, 2001; United
States Patent No. 6,219,648, issued April 17, 2001; United States Patent
No. 6,330,598, issued December 11, 2001; United States Patent No. 6,763,333,
issued July 13, 2004; United States Patent No. 6,687,335, issued February 3,
2004; United States Patent No. 5,936,547, issued August 10, 1999; and United
States Patent No. 6,766,375, issued July 20, 2004 (collectively, the “Micromuse
Asserted Patents”);



--------------------------------------------------------------------------------

WHEREAS, in the New York Action, Micromuse further asserts that Aprisma is and
has been infringing the Micromuse Asserted Patents;

 

WHEREAS, in the New York Action, Aprisma has not filed an Answer but denies
infringement of the Micromuse Asserted Patents;

 

WHEREAS, Micromuse and Aprisma have each denied and continue to deny any
wrongdoing or liability, but nevertheless desire to reach a final and complete
settlement of the Actions, including all asserted claims and counterclaims;

 

WHEREAS, on February 23, 2005, Concord acquired Aprisma (the “Aprisma
Acquisition”);

 

WHEREAS, CAT is a wholly-owned subsidiary of CAI and is the owner of rights in
and to certain CA Group patents and patent applications;

 

WHEREAS, on June 7, 2005, CAI acquired Concord Communications, Inc., including
its subsidiary Aprisma Management Technologies, Inc. (the “Concord
Acquisition”);

 

WHEREAS, simultaneously with the execution of this Agreement and in
consideration therefor, on September 22, 2005, the Parties entered into a
Settlement Agreement, to which this Agreement is an Exhibit (the “Settlement
Agreement”), in which the Parties have agreed to dismiss the Actions with
prejudice; and

 

WHEREAS, in connection with settling, dismissing and disposing of the Actions,
the Parties wish to grant to one another certain covenants and cross-licenses to
certain of their respective patents, pursuant to the terms and subject to the
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the settlement and dismissals of the
Actions, the payments, releases, licenses, covenants and undertakings set forth
herein and in the annexed Settlement Agreement, the Parties agree as follows:

 

1. DEFINITIONS

 

The capitalized terms in this Agreement which are not defined in the text of the
Agreement shall have the meanings set forth in this Section 1.

 

1.1 “Aprisma Patents” shall mean, individually and collectively, all patents and
patent applications owned or controlled by or subject to an obligation of
assignment to Aprisma (or any of Aprisma’s Affiliates as of the date of the
Aprisma Acquisition) prior to and/or as of the Effective Date, including,
without limitation, the Aprisma Asserted Patents, together with any
continuations, continuations-in-part, divisionals, reissues, and re-examinations
thereof, as



--------------------------------------------------------------------------------

well as all counterparts thereof in foreign countries (and any patents and
patent applications to which any or all such patents and patent applications
claim priority (the “Aprisma Priority Patents”)) and any continuations,
continuations-in-part, divisionals, reissues, and re-examinations of the Aprisma
Priority Patents, as well as all counterparts of the Aprisma Priority Patents in
foreign countries. Schedule A attached hereto contains a complete list of any
and all items described in the immediately foregoing sentence that are in
existence as of the Effective Date, provided that, for the avoidance of doubt,
any and all items described in the immediately foregoing sentence are deemed to
be included in this definition of Aprisma Patents notwithstanding the fact that
they do not appear on Schedule A.

 

1.2 “Concord Patent Family” shall mean, individually and collectively, all
patents and patent applications owned or controlled by or subject to an
obligation of assignment to Concord (or any of Concord’s Affiliates as of the
date of the Concord Acquisition) prior to and/or as of the Effective Date,
together with any continuations, continuations-in-part, divisionals, reissues,
and re-examinations thereof, as well as all counterparts thereof in foreign
countries (and any patents and patent applications to which any or all such
patents and patent applications claim priority (the “Concord Priority Patents”))
and any continuations, continuations-in-part, divisionals, reissues, and
re-examinations of the Concord Priority Patents, as well as all counterparts of
the Concord Priority Patents in foreign countries.

 

1.3 “CA Group/Non-Aprisma Patents” shall mean, individually and collectively,
all patents and patent applications, owned or controlled by or subject to an
obligation of assignment to CAT, CAI, Aprisma, and/or Concord (including,
without limitation, the Concord Patent Family) and/or any of their Current
Affiliates prior to and/or as of the Effective Date other than the Aprisma
Patents, together with any continuations, continuations-in-part, divisionals,
reissues, and re-examinations thereof, as well as all counterparts thereof in
foreign countries (and any patents and patent applications to which any or all
such patents and patent applications claim priority (the “CA Group Priority
Patents”)) and any continuations, continuations-in-part, divisionals, reissues,
and re-examinations of the CA Group Priority Patents, as well as all
counterparts of the CA Group Priority Patents in foreign countries.

 

1.4 “Micromuse Patents” shall mean, collectively, the Micromuse Asserted Patent
Family and the Micromuse Unasserted Patent Family.

 

1.5 “Micromuse Asserted Patent Family” shall mean the Micromuse Asserted
Patents, together with any continuations, continuations-in-part, divisionals,
reissues, and re-examinations thereof, as well as all counterparts thereof in
foreign countries (and any patents and patent applications to which any or all
such patents and patent applications claim priority (the “Micromuse Asserted
Priority Patents”)) and any continuations, continuations-in-part, divisionals,
reissues, and re-examinations of the Micromuse Asserted Priority Patents, as
well as all counterparts of the Micromuse Asserted Priority Patents in foreign
countries. Schedule B attached hereto contains a complete list of any and all
items described in the immediately foregoing sentence that are in existence as
of the Effective Date, provided that, for the avoidance of doubt, any and all
items described in the immediately foregoing sentence are deemed to be included
in this definition of Micromuse Asserted Patent Family notwithstanding the fact
that they do not appear on Schedule B.



--------------------------------------------------------------------------------

1.6 “Micromuse Unasserted Patent Family” shall mean individually and
collectively, all patents and patent applications other than those in the
Micromuse Asserted Patent Family owned or controlled by or subject to an
obligation of assignment to Micromuse and/or any of its Current Affiliates prior
to and/or as of the Effective Date, together with any continuations,
continuations-in-part, divisionals, reissues, and re-examinations thereof, as
well as all counterparts thereof in foreign countries (and any patents and
patent applications to which any or all such patents and patent applications
claim priority (the “Micromuse Unasserted Priority Patents”)) and any
continuations, continuations-in-part, divisionals, reissues, and re-examinations
of the Micromuse Unasserted Priority Patents, as well as all counterparts of the
Micromuse Unasserted Priority Patents in foreign countries.

 

1.7 “Licensed CA Group Products” singular or plural, shall mean any and all
products, software, hardware, methods, services, systems and solutions (or any
other means or media now known or hereafter developed, and any services or
activities associated therewith or related thereto) made, used, imported,
exported, leased, licensed, offered or being prepared to be offered for sale,
sold, or otherwise transferred or disposed of, prior to and/or during the Term,
by or for CA Group and/or its Current Affiliates.

 

1.8 “Licensed Micromuse Products” singular or plural, shall mean any and all
products, software, hardware, methods, services, systems and solutions (or any
other means or media now known or hereafter developed, and any services or
activities associated therewith or related thereto) made, used, imported,
exported, leased, licensed, offered or being prepared to be offered for sale,
sold, or otherwise transferred or disposed of, prior to and/or during the Term,
by or for Micromuse and/or its Current Affiliates, whether or not within the
Micromuse Field of Use.

 

1.9 “Micromuse Field of Use” shall include any products, software, hardware,
methods, services, systems and solutions (or any other means or media now known
or hereafter developed, and any services or activities associated therewith or
related thereto) for network, device, business, performance, and/or service
assurance, management, test and/or measurement, including, without limitation,
individually or collectively, inventorying, monitoring, discovering, modeling,
managing, controlling, and/or evaluating telecommunication, computer or digital
networks, devices, services or applications and the configuration, status,
communications or performance thereof, and the processing, storing, retrieving,
managing, reporting, routing, correlating, filtering, analyzing, and displaying
of the results of any such activities. The Parties agree that, as of the
Effective Date, all Licensed Micromuse Products are within the Micromuse Field
of Use.

 

1.10 “Affiliate” shall mean any corporation, company or other entity that owns
and/or controls or is owned and/or controlled by another entity, directly or
indirectly, including, without limitation, Current Affiliates (as defined in
Section 1.11 herein), Subsidiaries (as defined in Section 1.12 herein) and
corporate parents so long as such ownership or control exists. Ownership or
Control, for the purpose of this definition, shall require that such person or
entity owns, directly or indirectly, 50% or more of the stock or other equity
interest entitled to vote on the election of the members of the board of
directors or similar governing body.



--------------------------------------------------------------------------------

1.11 “Current Affiliate” shall mean any entity that meets the definition of an
Affiliate as of the Effective Date. To the best of the CA Group’s knowledge and
belief, all Current Affiliates of the CA Group are identified on Schedule C
hereto. To the best of Micromuse’s knowledge and belief, all Current Affiliates
of Micromuse are identified on Schedule D hereto.

 

1.12 “Subsidiary” shall mean, with respect to any specified person or entity,
any corporation, any limited liability company, any partnership or other legal
entity as of the Effective Date or at any time thereafter, of which such person
or entity wholly owns, directly or indirectly, 100% of the stock or other equity
interest entitled to vote on the election of the members of the board of
directors or similar governing body so long as such ownership exists.

 

1.13 “Covenant Period” shall mean the period commencing on the Effective Date
and ending five (5) years from the Effective Date.

 

1.14 “Change in Control Event” shall mean the acquisition by any person or
entity (the “Acquiring Company”) or related group of Acquiring Companies of
beneficial ownership of any capital stock of a Party (the “Acquired Party”) if,
after such acquisition, such person or group of persons beneficially own 50% or
more of the voting securities or similar interests of the Acquired Party, or the
consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Acquired Party or a sale or other disposition of
all or substantially all of the assets of such Acquired Party.

 

1.15 “Term” shall mean the period commencing on the Effective Date and ending on
the later of (i) the date on which the last to expire of the Aprisma Patents,
the Micromuse Patents or CA Group/Non-Aprisma Patents expires; (ii) the date on
which the last remaining patent application included in the Aprisma Patents, the
Micromuse Patents or CA Group/Non-Aprisma Patents is abandoned or rejected
beyond further appeal; or (iii) the last date on which any of the Aprisma
Patents, the Micromuse Patents or CA Group/Non-Aprisma Patents are capable of
being enforced against Third Parties notwithstanding the occurrence of
(i) above.

 

1.16 “Third Party” shall mean an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof other than the Parties or
their Affiliates.

 

1.17 “Upgrades” shall mean any and all product or service updates, fixes,
patches, interim releases or enhancements associated with or related to a
Licensed Micromuse Product or a Licensed CA Group Product that contain merely
minor incremental differences from the associated Licensed Micromuse Product or
Licensed CA Group Product, as the case may be, regardless of when provided,
received or used, and any and all maintenance and service activities associated
therewith, regardless of when provided or rendered.

 

2. COVENANTS NOT TO SUE

 

2.1 Micromuse Covenant. During the Term, Micromuse and its Current Affiliates
hereby covenant and agree that they will not bring suit for infringement of the
Micromuse



--------------------------------------------------------------------------------

Patents against CA Group or its Current Affiliates. During the Term, Micromuse
and its Current Affiliates further hereby covenant and agree that they will not
bring suit for infringement of the Micromuse Patents against any manufacturers,
resellers, distributors, customers, licensees or users of the Licensed CA Group
Products (but the covenant shall only apply to such manufacturers, resellers,
distributors, customers, licensees and users with respect to the manufacture,
sale, offer for sale, resale, distribution, purchase, license or use of a
Licensed CA Group Product). The provisions of this paragraph shall constitute a
waiver, release and/or discharge from any infringement occurring or any damages
for patent infringement accruing either prior to the Effective Date or during
the Term with respect to the Micromuse Patents. In addition to the foregoing and
subject to Section 3.6, the covenant set forth in this paragraph also shall
apply to any Subsidiary of the CA Group that first comes into existence after
the Effective Date provided that such Subsidiary hereby grants to Micromuse
covenants as set forth in Section 2.2 and subject to all applicable terms of
this Agreement, to all patents and patent applications owned by, or subject to
an obligation of assignment to, such Subsidiary.

 

2.2 CA Group Covenants.

 

2.2.1 Aprisma Patents. During the Term, the CA Group and its Current Affiliates
hereby covenant and agree that they will not bring suit for infringement of the
Aprisma Patents against Micromuse or its Current Affiliates. During the Term, CA
Group and its Current Affiliates further hereby covenant and agree that they
will not bring suit for infringement of the Aprisma Patents against any
manufacturers, resellers, distributors, customers, licensees or users of the
Licensed Micromuse Products (but the covenant shall only apply to such
manufacturers, resellers, distributors, customers, licensees and users with
respect to the manufacture, sale, offer for sale, resale, distribution,
purchase, license or use of a Licensed Micromuse Product). The provisions of
this paragraph shall constitute a waiver, release and/or discharge from any
infringement occurring or any damages for patent infringement accruing either
prior to the Effective Date or during the Term with respect to the Aprisma
Patents. In addition to the foregoing and subject to Section 3.6, the covenant
set forth in this paragraph also shall apply to any Subsidiary of Micromuse that
first comes into existence after the Effective Date provided that such
Subsidiary hereby grants to the CA Group a covenant as set forth in Section 2.1,
subject to all applicable terms of this Agreement, to all patents and patent
applications owned by, or subject to an obligation of assignment to, such
Subsidiary.

 

2.2.2 CA Group/Non-Aprisma Patents. During the Covenant Period, the CA Group and
its Current Affiliates hereby covenant and agree that they will not bring suit
for infringement of CA Group/Non-Aprisma Patents against Micromuse, its Current
Affiliates, or any manufacturers, resellers, distributors, customers, licensees
or users of any Licensed Micromuse Product arising out of or in connection with
the manufacture, making, use, sale, offer for sale, license, sublicense,
marketing or distributing of any Licensed Micromuse Products within the
Micromuse Field of Use. The covenant set forth in the immediately preceding
sentence shall apply indefinitely to any manufacturers, resellers, distributors,
customers, licensees or users of any Licensed Micromuse Product within the
Micromuse Field of Use to the extent such manufacturers, resellers,
distributors, customers, licensees or users came into possession, or contracted
to come into possession, of such Licensed Micromuse Product during



--------------------------------------------------------------------------------

the Covenant Period, and/or with respect to any post-Covenant Period Upgrades
for such Licensed Products regardless of when such Upgrades were acquired or
contracted to be acquired, provided that following the expiration of the
Covenant Period, such covenant shall not apply to any Upgrades that would cause
a Licensed Micromuse Product to infringe, directly or indirectly, one or more CA
Group/Non-Aprisma Patents if any such product did not infringe, directly or
indirectly, such one or more patents prior to the addition of the Upgrade. No
damages in any form for infringement of the CA Group/Non-Aprisma Patents by
Micromuse, its Current Affiliates, or any manufacturers, resellers,
distributors, customers, licensees or users of any Licensed Micromuse Product
within the Micromuse Field of Use shall accrue during the Covenant Period. The
provisions of this paragraph shall constitute a waiver, release and/or discharge
from any infringement occurring or any damages for patent infringement accruing
either prior to the Effective Date or during the Covenant Period with respect to
the CA Group/Non-Aprisma Patents, but shall not constitute a waiver, release
and/or discharge from any infringement occurring or any damages for patent
infringement accruing after the Covenant Period. In addition to the foregoing
and subject to Section 3.6, the covenant set forth in this paragraph also shall
apply to any Subsidiary of Micromuse that first comes into existence after the
Effective Date provided that such Subsidiary hereby grants to the CA Group a
covenant as set forth in Section 2.1, subject to all applicable terms of this
Agreement, to all patents and patent applications owned by, or subject to an
obligation of assignment to, such Subsidiary.

 

2.3 Transfer of Covenants.

 

2.3.1 Micromuse Asserted Patent Family Covenant. If CA is subject to a Change in
Control Event, the covenant granted to the CA Group pursuant to Section 2.1 with
respect to the Micromuse Asserted Patent Family shall be freely transferable to
the Acquiring Company of the CA Group, provided that, following the Change in
Control Event and such transfer, such covenant shall be in effect solely as to
the Licensed CA Group Products of the CA Group, its Current Affiliates and/or
Subsidiaries that are commercially released or for which substantial steps have
been taken to commercialization as of the effective date of the Change in
Control Event and for new product or service updates, fixes, patches, interim
releases and enhancements to such original products or services that contain
merely minor incremental differences from such products and services, and,
except for such products and services, shall not in any event include any
products or services of the Acquiring Party.

 

2.3.2 Micromuse Unasserted Patent Covenant. If CA Group is subject to a Change
in Control Event, the covenant granted to CA Group pursuant to Section 2.1 with
respect to the Micromuse Unasserted Patent Family shall be transferable to the
Acquiring Company of the CA Group, but only upon the satisfaction of the
conditions set forth in the immediately following sentence, provided that,
following the Change in Control Event and the occurrence of such conditions and
transfer, such covenant shall be in effect solely as to the Licensed CA Group
Products of the CA Group, its Current Affiliates and/or Subsidiaries that are
commercially released or for which substantial steps have been taken to
commercialization as of the effective date of the Change in Control Event and
for new product or service updates, fixes, patches, interim releases and
enhancements to such original products or services that contain merely minor
incremental differences from such products and services, and, except for such
products



--------------------------------------------------------------------------------

and services, shall not in any event include any products or services of the
Acquiring Party. The covenant with respect to the Micromuse Unasserted Patent
Family shall be transferable as described in the immediately preceding sentence
if and only if, immediately upon such transfer, the Acquiring Company of CA
hereby provides to Micromuse, its Current Affiliates and Subsidiaries and any
manufacturers, resellers, distributors, customers, licensees or users of any
Licensed Micromuse Products with a written covenant not to sue for the remainder
of the Term under all patents and patent applications owned by or subject to an
obligation of assignment to the Acquiring Company of CA as of the date of the
Change in Control Event in connection with the manufacture, making, use, sale,
offer for sale, license, sublicense, marketing or distributing of any Licensed
Micromuse Products within the Micromuse’s then-current field of use.

 

2.3.3 Aprisma Patents Covenant. If Micromuse is subject to a Change in Control
Event, the covenant granted to Micromuse pursuant to Section 2.2.1 with respect
to the Aprisma Patents shall be freely transferable to the Acquiring Company of
Micromuse, provided that, following the Change in Control Event and such
transfer, such covenant shall be in effect solely as to the Licensed Micromuse
Products of Micromuse, its Current Affiliates and/or Subsidiaries that are
commercially released or for which substantial steps have been taken to
commercialization as of the effective date of the Change in Control Event and
for new product or service updates, fixes, patches, interim releases and
enhancements to such original products or services that contain merely minor
incremental differences from such products and services, and, except for such
products and services, shall not in any event include any products or services
of the Acquiring Party.

 

2.3.4 CA Group/Non-Aprisma Patents Covenant. If Micromuse is subject to a Change
in Control Event, the covenant granted to Micromuse pursuant to Section 2.2.2
with respect to the CA Group/Non-Aprisma Patents shall be transferable to the
Acquiring Company of Micromuse, but only upon the satisfaction of the conditions
set forth in the immediately following sentence, provided that, following the
Change in Control Event and the occurrence of such conditions and transfer, such
covenant shall be in effect solely as to the Licensed Micromuse Products of
Micromuse, its Current Affiliates and/or Subsidiaries that are commercially
released or for which substantial steps have been taken to commercialization as
of the effective date of the Change in Control Event and for new product or
service updates, fixes, patches, interim releases and enhancements to such
original products or services that contain merely minor incremental differences
from such products and services, and, except for such products and services,
shall not in any event include any products or services of the Acquiring Party.
The covenant with respect to the CA Group/Non-Aprisma Patents shall be
transferable as described in the immediately preceding sentence if and only if,
immediately upon such transfer, the Acquiring Company of Micromuse hereby
provides to the CA Group, its Current Affiliates and Subsidiaries and any
manufacturers, resellers, distributors, customers, licensees or users of any
Licensed CA Group Products with a written covenant not to sue for the remainder
of the Covenant Period under all patents and patent applications owned by or
subject to an obligation of assignment to the Acquiring Company of Micromuse as
of the date of the Change in Control Event in connection with the manufacture,
making, use, sale, offer for sale, license, sublicense, marketing or
distributing of any Licensed CA Group Products within the CA Group’s
then-current field of use.



--------------------------------------------------------------------------------

3. PATENT CROSS-LICENSES

 

3.1 License Grant To Micromuse. CA Group and its Current Affiliates hereby grant
to Micromuse and its Current Affiliates at all times during the Term an
irrevocable, nonexclusive, worldwide, fully paid-up, and non-transferable
(except as set forth in Sections 3.3, 3.5, 3.6 and 3.7) license under the
Aprisma Patents to make (including the right to practice methods, processes and
procedures), have made, use, sell, lease, offer for sale, market, license and
sublicense (subject to Section 3.3), distribute, export and/or import any and
all Licensed Micromuse Products (the “Micromuse License”). Without limiting the
foregoing, the Micromuse License includes the right to grant non-exclusive
sublicenses thereunder to certain Third Parties, solely pursuant to the terms
and subject to the limitations set forth in Section 3.3 herein. Except as
expressly set forth in this Section 3.1, CA Group and its Current Affiliates
expressly reserve all rights and title in and to the Aprisma Patents. In
addition to the foregoing and subject to Section 3.6, the Micromuse License also
shall apply to any Subsidiary of Micromuse that first comes into existence after
the Effective Date provided that such Subsidiary hereby grants to the CA Group a
license as set forth in Section 3.2 and subject to all applicable terms of this
Agreement, to all patents and patent applications owned by, or subject to an
obligation of assignment to, such Subsidiary.

 

3.2 License Grant To CA Group. Micromuse and its Current Affiliates hereby grant
to the CA Group and its Current Affiliates at all times during the Term an
irrevocable, nonexclusive, worldwide, fully paid-up, and non-transferable
(except as set forth in Sections 3.3, 3.5, 3.6 and 3.7) license under the
Micromuse Asserted Patent Family to make (including the right to practice
methods, processes and procedures), have made, use, lease, sell, offer for sale,
market, license and sublicense (subject to Section 3.3), distribute, export
and/or import any and all Licensed CA Group Products (the “CA Group License”).
Without limiting the foregoing, the CA Group License includes the right to grant
non-exclusive sublicenses thereunder to certain Third Parties, solely pursuant
to the terms and subject to the limitations set forth in Section 3.3 herein.
Except as expressly set forth in this Section 3.2, Micromuse and its Current
Affiliates expressly reserve all rights and title in and to the Micromuse
Asserted Patent Family. In addition to the foregoing and subject to Section 3.6,
the CA Group License shall also apply to any Subsidiary of CA Group that first
comes into existence after the Effective Date provided that such Subsidiary
hereby grants to Micromuse a license as set forth in Section 3.1 and subject to
all applicable terms of this Agreement, to all patents and patent applications
owned by, or subject to an obligation of assignment to, such Subsidiary.

 

3.3 Sublicense Rights.

 

3.3.1 Sublicense Rights of Micromuse. Micromuse and Current Affiliates and
Subsidiaries of Micromuse may grant to manufacturers, distributors, resellers,
customers, and users of Micromuse products or services non-exclusive sublicenses
under the Micromuse License solely for the purpose of allowing such entities to
distribute, sell, license, market or use the Licensed Micromuse Products,
provided that, except for allowing reseller and distributor sublicenses to
end-users, such grant shall contain each of the limitations set forth in this
Agreement and may not include the right to further sublicense such rights.



--------------------------------------------------------------------------------

3.3.2 Sublicense Rights of CA Group. CA Group and Current Affiliates and
Subsidiaries of CA Group may grant to manufacturers, distributors, resellers,
customers, and users of CA Group products or services non-exclusive sublicenses
under the CA Group License solely for the purpose of allowing such entities to
distribute, sell, license, market or use the Licensed CA Group Products,
provided that, except for allowing reseller and distributor sublicenses to
end-users, such grant shall contain each of the limitations set forth in this
Agreement and may not include the right to further sublicense such rights.

 

3.3.3 Duration of Sublicenses to Subsidiaries. All sublicenses granted to a
particular Subsidiary or Current Affiliate of a Party pursuant to this Agreement
shall terminate (and the Parties each represent and warrant that they will at
all times have the power to effect such termination) on the date, if any, that
the Subsidiary or Current Affiliate ceases to be a Subsidiary or Affiliate of
such Party, provided that grants of sublicense rights to end-users of such
Party’s or such Subsidiary’s or such Current Affiliate’s products or services
shall remain in full force and effect.

 

3.4 Have Made Rights. Each party understands and acknowledges that the “have
made” rights granted to it in Sections 3.1 or Section 3.2, as applicable, and
the sublicenses of such “have made” rights granted pursuant to Section 3.3, as
applicable, are intended to cover only the Licensed Micromuse Products and the
Licensed CA Group Products, respectively (including private label or OEM
versions of such products), and are not intended to cover foundry or contract
manufacturing activities with respect to Third-Party products that such Party
may undertake through or for Third Parties.

 

3.5 Sale of a Party or All Assets of a Party.

 

3.5.1 Corporate Reorganization. Each Party (or its permitted successive
assignees or transferees hereunder) may assign or transfer this Agreement as a
whole with notice to the other Party but without consent in connection with a
corporate reorganization which leaves such Party substantially equivalent in
terms of business, assets and ownership as before the reorganization (e.g., a
reincorporation in another state).

 

3.5.2 Acquisition of a Party — Assignment. The Parties agree and acknowledge
that they may sell or transfer this Agreement and the respective licenses (i.e.,
the Micromuse License and the CA Group License, respectively) granted hereunder
solely as part of a Change in Control Event to an Acquiring Company under the
terms set forth in this Section 3.5.2 if and only if such Acquiring Company
promptly gives notice of such Change in Control Event to the other Party (the
“Non-Acquired Party”). In addition to the restrictions set forth in Section 2.3,
following such Change in Control Event and transfer, the Micromuse License or
the CA Group License, as the case may be, shall be in effect solely as to the
Licensed Micromuse Products or the Licensed CA Group Products, as applicable, of
the Acquired Party, its Current Affiliates or Subsidiaries that are commercially
released or for which substantial steps have been taken to commercialization as
of the effective date of the Change in Control Event and for new product or
service updates, fixes, patches, interim releases and enhancements to such
original products or services that contain merely minor incremental differences
from such products and services, and, except for such products and services,
shall not in any event include any products or services of



--------------------------------------------------------------------------------

the Acquiring Party. For the avoidance of doubt, the license granted by the
Acquired Party to the Non-Acquired Party or its Subsidiaries pursuant to this
Agreement, as part of the Micromuse License or the CA Group License, as
applicable, shall remain in full force and effect.

 

3.6 Acquisitions of Business Units. In the event that any Party acquires a Third
Party and such Third Party becomes a Subsidiary of such acquiring Party, then
the Micromuse License or the CA Group License, as well as the respective
covenants granted in Section 2, as applicable, will apply to such Subsidiary
solely with respect to activities of such Subsidiary occurring after the
effective date of such acquisition transaction and solely in connection with the
Licensed Micromuse Products or the Licensed CA Group Products, as the case may
be, i.e., the activities of such Subsidiary prior to the effective date of such
transaction will not be deemed to be covered or licensed under the Micromuse
License or the CA Group License, as the case may be, provided that such
Subsidiary hereby grants the licenses and covenants as required of Subsidiaries
pursuant to Sections 2 and 3, as applicable.

 

3.7 Transfer of Patents.

 

3.7.1 Transfer of CA Group Patents. In addition to the restrictions set forth
herein, CA Group shall not transfer, sell or assign any of the Aprisma Patents
and/or the CA Group/Non-Aprisma Patents to any Third Party without causing such
Third Party to agree in writing that with respect to any such transferred
patent, such Third Party is bound by the terms and conditions of this Agreement,
including, without limitation, the Micromuse License and the covenants not to
sue set forth in Section 2.2.

 

3.7.2 Transfer of Micromuse Patents. In addition to the restrictions set forth
herein, Micromuse shall not transfer, sell or assign any of the Micromuse
Patents to any Third Party without causing such Third Party to agree in writing
that with respect to any transferred Micromuse Patent, such Third Party is bound
by the terms and conditions of this Agreement, including, without limitation,
the CA Group License and the covenants not to sue set forth in Section 2.1.

 

3.8 No Implied Licenses. Nothing contained in this Agreement shall be construed
as conferring any rights by implication, estoppel or otherwise, under any
intellectual property right, other than the rights expressly granted in this
Agreement with respect to the Aprisma Patents, CA Group/Non-Aprisma Patents, or
the Micromuse Patents. Nothing in this Agreement is intended to provide to any
licensee under a patent the right to enforce such patent as to any Third Party
or to collect damages in connection with any alleged infringement thereof, such
rights being expressly reserved by CA Group or Micromuse, as the case may be, as
the owner(s) of such patents.

 

3.9 Infringement Suits. Neither Party shall have any obligation or right by
virtue of this Agreement to institute any action or suit against Third Parties
for infringement of any patent or to defend any action or suit brought by a
Third Party which challenges or concerns the validity of any patent.



--------------------------------------------------------------------------------

3.10 No Other Obligations. Neither Party assumes any responsibilities or
obligations whatsoever other than the responsibilities and obligations expressly
set forth in this Agreement or in a separate written agreement which may be
subsequently entered into by the Parties. Without limiting the generality of the
foregoing, neither Party, nor any of its Affiliates, is obligated hereunder to
(i) file any patent application; (ii) to maintain any patent in force, or
(iii) to provide any technical assistance to the other Party.

 

3.11 No Other Intellectual Property Licenses. Each of the Parties agrees and
acknowledges that, except for the Micromuse License and the CA Group License, no
other license to any other intellectual property right, including, without
limitation, licenses to copyright, trademark or trade secret rights, are being
granted to either of the Parties under this Agreement.

 

4. FINANCIAL TERMS

 

4.1 Payment. Upon Micromuse executing this Agreement and the annexed Settlement
Agreement and receiving an original of this Agreement and the Settlement
Agreement, and all of the Exhibits to such agreements, fully executed by a duly
authorized representatives of the CA Group, including fully executed
Stipulations of Dismissal (to be held by litigation counsel of record in
accordance with Section 1 of the Settlement Agreement) and fully executed
Releases (in accordance with Section 1 of the Settlement Agreement), Micromuse
shall pay to the CA Group, on the later of October 4, 2005 or within three
(3) business days of such conditions being fully satisfied, a one-time lump sum
of Eight Million Four Hundred Thousand Dollars ($8,400,000) (the “Micromuse
Payment”), by wire transfer of funds to the account of the CA Group set forth in
Exhibit 1 hereto.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1 Authorization. The Parties each represent and warrant that they have been
duly authorized to enter into this Agreement on behalf of themselves and their
Current Affiliates and that the Party representatives who are executing this
Agreement on behalf of each respective Party are duly authorized to execute the
Agreement on behalf of such Party and their Current Affiliates. In addition, the
Parties each represent and warrant that they are duly authorized to bind any
other necessary entity, including, without limitation, any of its Current
Affiliates, to this Agreement. The Parties further each represent and warrant
there are no consents or approvals from any Third Parties required in order for
the respective Parties to enter into this Agreement or to make this Agreement
effective.

 

5.2 Assertion of CA Group Patents. CA Group represents and warrants that the CA
Group and/or its Current Affiliates are the sole or joint owner of all necessary
right, title, and interest in and to the Aprisma Patents and the CA
Group/Non-Aprisma Patents and that they have the sole and exclusive right to
grant the licenses and covenants granted herein. CA Group further represents and
warrants that there are no Third Parties which have any rights or authority to
assert any Aprisma Patents or CA Group/Non-Aprisma Patents against Micromuse in
connection with any Licensed Micromuse Products.



--------------------------------------------------------------------------------

5.3 Assertion of Micromuse Patents. Micromuse represents and warrants that
Micromuse and/or its Current Affiliates are the sole or joint owner of all
necessary right, title, and interest in and to the Micromuse Patents and that
they have the right to grant the licenses and covenants granted herein.
Micromuse further represents and warrants that as of the Effective Date, there
are no Third Parties which have any rights or authority to assert any Micromuse
Patents against CA Group in connection with Licensed CA Group Products.

 

5.4 Aprisma Patents. CA Group represents and warrants that Aprisma has not
assigned or transferred to any Third Party, in whole or in part (other than
granting non-exclusive license(s) without the right to enforce), any Aprisma
Patent or any other patent or patent application owned or controlled by Aprisma
as of the date of the commencement of the New Hampshire Action.

 

5.5 CA Group Current Affiliates. CA Group represents and warrants that, to the
best of the CA Group’s knowledge and belief, all Current Affiliates of CA Group
are identified on Schedule C hereto. Notwithstanding the foregoing, CA Group may
make corrections to the list of entities identified on Schedule C at any time as
necessary to make Schedule C accurate as of the Effective Date provided that any
such correction is necessitated by a good faith error or omission and provided
that a reasonable showing is made by the CA Group evidencing the accuracy of the
facts requiring the correction.

 

5.6 Micromuse Current Affiliates. Micromuse represents and warrants that, to the
best of Micromuse’s knowledge and belief, all Current Affiliates of Micromuse
are identified on Schedule D hereto. Notwithstanding the foregoing, Micromuse
may make corrections to the list of entities identified on Schedule D as
necessary to make the list accurate as of the Effective Date provided that any
such correction is necessitated by a good faith error or omission and provided
that a reasonable showing is made by Micromuse evidencing the accuracy of the
facts requiring the correction.

 

5.7 No Restrictions. Each of the Parties represents and warrants that it is
aware of no legal or other restrictions, limitations or conditions which may
materially and adversely affect its ability to perform its obligations under
this Agreement. Without limiting the meaning of the immediately foregoing
sentence, each of the Parties represents and warrants that, by entering into
this Agreement and performing their respective obligations, they are not
violating the rights of any Third Party.

 

5.8 No Transfer of Claims. Each of the Parties represents and warrants that it
has not transferred or assigned to any Third Party any of the claims or causes
of action from which it is releasing the other Party pursuant to this Agreement,
including, without limitation, claims or causes of action arising out of or
related to the CA Group/Non-Aprisma Patents, the Aprisma Patents and/or the
Micromuse Patents, and that no Third Party has the right to assert such released
claims or causes of action against the respective released Parties.

 

5.9 No Other Rights. Nothing in this Agreement shall be construed as
(i) conferring on either party a right to use in advertising, publicity, or the
like any name, trade name, or trademark of the other, or (ii) an obligation of
either party to furnish know-how or any other technical information to the
other.



--------------------------------------------------------------------------------

5.10 Disclaimer of Warranties. EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 5,
EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL PATENTS LICENSED HEREUNDER BY ANY
PARTY ARE LICENSED ON AN “AS IS” BASIS AND THAT NONE OF THE PARTIES OR THEIR
CURRENT AFFILIATES MAKE ANY REPRESENTATIONS OR EXTEND ANY WARRANTIES WHATSOEVER,
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT THERETO. EXCEPT AS OTHERWISE SET
FORTH IN THIS SECTION 5, EACH PARTY AND ITS CURRENT AFFILIATES EXPRESSLY
DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ENFORCEABILITY OR NON-INFRINGEMENT. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS SET FORTH IN THIS SECTION 5, NONE OF THE PARTIES OR ANY OF
THEIR SUBSIDIARIES MAKE ANY WARRANTY OR REPRESENTATION AS TO THE VALIDITY AND/OR
SCOPE OF ANY PATENT LICENSED TO THE PARTIES HEREUNDER OR ANY WARRANTY OR
REPRESENTATION THAT ANY MANUFACTURE, USE, IMPORTATION, OFFER FOR SALE, SALE, OR
LICENSE OF ANY PRODUCT OR SERVICE WILL BE FREE FROM INFRINGEMENT OF ANY PATENT
OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.

 

6. LIMITATION OF LIABILITY

 

IN NO EVENT SHALL ANY PARTY OR ITS AFFILIATES BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING
BUT NOT LIMITED TO, LOSS OF PROFITS OR DAMAGES TO EITHER PARTY’S BUSINESS
REPUTATION HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN AN ACTION
FOR CONTRACT, STRICT LIABILITY OR TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
WHETHER OR NOT EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE
AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.

 

7. BREACH

 

It is agreed and understood that the rights granted in Sections 2 and 3 of this
Agreement, shall not and cannot be revoked, voided, terminated, or rescinded for
any reason whatsoever. The Parties expressly waive any claim or right to seek
rescission, revocation, voiding, or termination of this Agreement. In the event
of any dispute between the Parties arising from or related to this Agreement,
then, upon the request of any Party, each of the Parties will appoint a
designated representative to endeavor to resolve the dispute. The designated
representatives shall negotiate in good faith to resolve the dispute. No formal
proceedings relating to such dispute may be commenced until a designated
representative concludes in good faith and informs the other designated
representative in writing that amicable resolution through continued negotiation
of the matter in issue does not appear likely following a negotiation period of
no less



--------------------------------------------------------------------------------

than thirty (30) days (the “Negotiation Period”).Without limiting the foregoing,
the requirements of this paragraph with respect to the Negotiation Period shall
apply, among other things, to allegations by the respective Parties that the
other Party is infringing any patents of the non-infringing Party, including,
without limitation, any of the Micromuse Patents, Aprisma Patents, or CA
Group/Non-Aprisma Patents.

 

8. CONFIDENTIALITY

 

This Agreement, its terms, and the Parties’ negotiations leading up to the
execution of this Agreement, including materials exchanged between the Parties
during such negotiations, shall be considered confidential settlement-related
information of each of the Parties under Federal Rule of Evidence 408 and
otherwise, provided such information is not otherwise publicly known, and may
not be disclosed to any third party except pursuant to this Section 8. Except as
otherwise provided in this Section 8, the Parties agree that no publicity or
public announcements concerning the formation and existence of this Agreement
shall be made unless jointly planned and coordinated by and between the Parties.
Except as otherwise provided in this Section 8, none of the Parties shall
disclose any of the specific terms of this Agreement to any third party without
the prior written consent of the other Party, which consent shall not be
withheld unreasonably, provided that any Party may, without the consent of
another Party, disclose information concerning this Agreement as required by the
rules, orders, regulations, subpoenas or directives of a court, government or
governmental agency or as otherwise required by law, including, without
limitation, in connection with required filings with the Securities and Exchange
Commission. As provided in Paragraph 18 of the Protective Order entered in the
New Hampshire Action, the obligation to maintain the confidentiality of
information disclosed pursuant to the Protective Order shall continue.

 

9. GENERAL

 

9.1 Admissibility. Nothing in this Agreement shall be construed as an admission
by any Party of any liability of any kind to the other Party or an admission by
any Party (or its Affiliates) of the validity, enforceability or scope of the
respective Party’s patents. This Agreement shall not be admissible as evidence
against the Parties or their Affiliates in any proceeding other than in a
proceeding to enforce an obligation of a Party hereunder.

 

9.2 Term. This Agreement, including, without limitation, the Micromuse License
and the CA Group License, shall remain in full force and effect at all times
during the Term.

 

9.3 Force Majeure. No Party will be liable for, or will be considered to be in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by this Agreement as a result of any causes or conditions
that are beyond such Party’s reasonable control and that such Party is unable to
overcome through the exercise of commercially reasonable diligence, provided,
however, that payment due under Section 4.1 is not covered by this Section 9.3.
If any force majeure event occurs, the affected Party will give prompt written
notice to the other Party and will use commercially reasonable efforts to
minimize the impact of the event.



--------------------------------------------------------------------------------

9.4 Governing Law and Venue. This Agreement shall be governed in accordance with
the laws of the State of New York. Subject to Section 7, all disputes under this
Agreement shall be resolved by litigation in the appropriate federal or state
courts located in the State of New York, County of New York, and the Parties
each consent to the exclusive jurisdiction of such courts.

 

9.5 Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto, their heirs, administrators, successors and
permitted assigns.

 

9.6 Notices. All notices under this Agreement shall be in writing and shall be
sent via facsimile with transmission confirmation or by hand or overnight
courier, addressed as follows:

 

If to the CA Group:

 

Computer Associates International, Inc.

Worldwide Law Department

One Computer Associates Plaza

Islandia, NY 11749

Attn: Alexander G. Arato, Esq.

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: William D. Belanger, Esq.

 

If to Micromuse Inc.:

 

Micromuse Inc.

139 Townsend Street

San Francisco, CA 94107

Attn: General Counsel

Fax: (415) 365-2404



--------------------------------------------------------------------------------

With a copy to:

 

Brown Raysman Millstein Felder & Steiner LLP

900 Third Avenue

New York, NY 10022

Attn: Seth H. Ostrow, Esq.

Fax: (212) 895-2900

 

9.7 No Waiver. The failure of a Party to insist upon the performance of any
provision of this Agreement or to exercise any right or privilege granted
hereunder shall not be construed as waiving any such provision, and the same
shall continue in force and effect.

 

9.8 No Agency. Nothing in this Agreement shall be deemed to appoint or authorize
any Party to act as an agent of the other Party or to assume or incur any
liability or obligation in the name or on behalf of the other Party.

 

9.9 Severability. In the event any provision hereof shall be deemed invalid or
unenforceable by any court or governmental agency, such provision shall be
deemed severed from this Agreement and replaced by a valid provision which
approximates as closely as possible the intent of the Parties. All remaining
provisions shall be afforded full force and effect.

 

9.10 Entire Agreement. This Agreement, including, without limitation, the
Exhibits annexed hereto and the Settlement Agreement of even date herewith
entered into by and among the Parties constitutes the entire understanding of
the Parties with respect to the subject matter hereof, and revokes and
supersedes all prior agreements between the Parties, if any, with respect to the
subject matter hereof. This Agreement shall not be modified or amended except in
writing signed by an authorized representative of each of the Parties.

 

9.11 Further Assurances. Each Party covenants to take all such reasonable
actions and to execute all such documents as may be reasonably necessary to
implement the provisions of this Agreement fully and effectively.

 

9.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. The Parties agree that the Agreement
will become effective upon the exchange of facsimile signatures hereof and of
the Settlement Agreement, with original signatures to be promptly exchanged.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound
hereby, has executed this Agreement on the dates indicated below.

 

COMPUTER ASSOCIATES INTERNATIONAL, INC.

      MICROMUSE INC.

By:

 

/s/ Maurice Leibenstern

--------------------------------------------------------------------------------

      By:  

/s/ Lloyd A. Carney

--------------------------------------------------------------------------------

Print Name:

 

Maurice Leiberstern

     

Print Name:

 

Lloyd A. Carney

Title:

 

VP & Assoc GC

     

Title:

 

Chief Executive Officer

Date:

 

9/27/05

     

Date:

 

26 September 2005

APRISMA MANAGEMENT TECHNOLOGIES, INC.

     

CONCORD COMMUNICATIONS, INC.

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

     

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

Print Name:

 

Jay H. Diamond

     

Print Name:

 

Jay H. Diamond

Title:

 

Director, VP & Secretary

     

Title:

 

Director, VP & Secretary

Date:

 

September 27, 2005

     

Date:

 

September 27, 2005

COMPUTER ASSOCIATES THINK, INC.

           

By:

 

/s/ Jay H. Diamond

--------------------------------------------------------------------------------

           

Print Name:

 

Jay H. Diamond

           

Title:

 

Director & VP

           

Date:

 

September 27, 2005

           



--------------------------------------------------------------------------------

INDEX OF SCHEDULES AND EXHIBITS

 

SCHEDULE A

APRISMA PATENTS

AS OF EFFECTIVE DATE

 

SCHEDULE B

MICROMUSE ASSERTED PATENT FAMILY

AS OF EFFECTIVE DATE

 

SCHEDULE C

CURRENT CA AFFILIATES

 

SCHEDULE D

CURRENT MICROMUSE AFFILIATES

 

EXHIBIT 1

WIRE TRANSFER INFORMATION FOR

MICROMUSE PAYMENT TO CA GROUP